Case 1:20-cv-05574-DG-RML Document 19-14 Filed 01/19/21 Page 1 of 2 PagelD #: 196

 
 

(BILED: KINGS COUNTY CLERK 07/17/2020) INDEX NO. 521021/2018
NYSCEF DOC. NO. 78 . RECEIVED NYSCEF: 07/20/2020

 

At an 1.A.S. Trial Term, Part 70 of the Supreme
Court of the State of New York, held in and for the
County of Kings, at the Courthouse, located at
Civic Center, Borough of Brooklyn, City and State
of New York, on the isth day of July, 2020

 

 

 

PRESENT

Hon.Wavny Toussaint,
Justice

 

PINCHAS HALPERIN, LLC, Cal. No. 17 andi8
Petitioner (s) - Index No. 5521021/19
~against- Oy 8 eye

   

UC MANAGEMENT LLC, ETAL

 

 

 

 

Respondents(s) |
The following papers numbered ito read.on this motion Papers Numbered
Notice of Motion-Order to Show Cause
And Affidavits (Affirmations) Annexed \-2 4 a4
Answering Affidavit (Affirmation) D~~
Reply Affidavit (Affirmation) rE
Affidavit(Affirmation)

 

 

Pleadings-Exhibit
Stipulations - Minutes
Filed Papers

 

 

Respondents motion to reargue the December 6, 2019 order granting a preliminary injunction is
denied, as the motion was granted on default of the respondents. Respondents cannot move to
reargue until their default in appearance has been vacated. Petitioner’s motion for contempt is
granted, to the extent of setting the matter down for a hearing on October 1, 2020, at 10:00 AM,
to determine whether the respondents should be held in contempt for non compliance with the
December 6, 2019 preliminary injunction order.

   

For Clerks use only

 

 

MG
MD.
Motion Seq.# ENTER
JSC. 6
int
“Wavny Toussal
Hon. Osc.
